9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
In view of Applicant’s remarks on page 5 and the examiner’s interview dated 2/26/2021, the Applicant argued that the prior arts Sharp and Schall use an external device to achieve the positions and geographical coordinates.
	The examiner’s responses: Sharp explicitly specifies embodiments of his invention are also well suited to the use of other computer systems such as, for example, mobile communication devices, see col. 2 lines 27-30). Schall discloses at section 3.1 Handheld Augmented Reality device i.e. an AR device intended to be used outdoors at an unprepared location must be completely self-contained. The mobile device of the current claimed invention being equipped with a global positioning system (GPS) (see line 3-4 of claim 1), the GPS is considered as the external device because a Satellite Navigation is based on a global network of satellites that transmit radio signals in medium earth orbit to establish a position of the mobile device, so the mobile device of the claimed invention is dependent on an external device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al., US 9466144B2, hereinafter Sharp, and further in view of “Virtual redlining for civil engineering in real environments” Gerhard Schall et al., 2008 7th IEEE/ACM International Symposium on Mixed and Augmented Reality, Year: 2008, hereinafter Schall.

Claim 1,
Sharp teaches a method of generating a virtual design environment within a selected geographic region (see Sharp in fig. 4D illustrates a virtual 3D model of a selected region, also at col. 10 lines 37-38 the information may be captured with a photo, video or sketch or etc.), comprising the steps of: 
providing a mobile device (Sharp explicitly specifies embodiments of his invention are also well suited to the use of other computer systems such as, for example, mobile communication devices, see col. 2 lines 27-30), the mobile device being equipped with at least one camera (see col. 10 lines 33-46), a stored set of images and a global positioning system (GPS) (see Sharp’s fig. 6 that illustrates a block diagram of a GNSS receiver in the form of a general purpose Global Positioning System (GPS) receiver 680 capable of demodulation of the L1 and/or L2 signal(s) received from one or more GPS satellites), wherein the mobile device has the capability of recording and editing the geographical data, image data, and geographical coordinates associated with a position of the mobile device (Sharp discloses at col. 8 lines 16-50 regarding editing the image data, e.g., a photo/video from a building 311 of fig. 3D has been modified. see col. 10 lines 33-46 and fig. 4c); 
providing at least one set of design elements associated with the selected geographic region (see Sharp at col. 5 lines 1-5 discloses typically real world objects were designed--those designs can be stored in a 3D object warehouse and retrieved based on basic object properties e.g. Type 3 Fire Hydrant, Red Color could get you a real object that can be truly rendered with less effort than the typical 2D renderings); 
recording at least one GPS geographical coordinate associated with a position or path followed by the mobile device as the mobile device is transported through the selected geographic region (see Sharp at col. 12 lines 33-53 discloses surveyors know that the more data collected the more accurately the surfaces and objects are represented. However the art of detail survey is the provision of automated scripts and switches that allow typical conditions to be collected with minimal data and yet still represent the objects and surfaces faithfully in the computer models. For example collecting point objects with offsets that allow for the fact that the physical object location cannot be occupied (building corners, telegraph poles, light poles etc.), measuring one or more parallel lines at the same time that are offset geometrically from each other, measuring rectangles with 3 points rather than 4, allowing lines to be open or closed, allowing a line to start at the termination of another, allowing multiple objects to be measured and recorded at the same location e.g. a gate and a gate post and the end of a fence line etc. and decoding those tricks using algorithmic processes that decode them as lines and then replace the lines with real world object renderings extracted from a 3D warehouse. Automated collection of drop curb instances along a curb line is one example to create accurate models of driveway entrances etc.); 
The examiner believes the reference Sharp does not explicitly specify overlapping the graphical image over a real image of the region that captured with a camera. 
displaying a two-dimensional image of the selected geographic region with a visual representation of the position or path overlaid thereon, thereby creating a first virtual image;  editing the first virtual image with a replacement image selected from the set of visual images and inserting it with the same position or path overlaid thereon, thereby creating a second virtual image; See Schall’s figs. 1-3 below is self-explanatory: 

    PNG
    media_image1.png
    233
    763
    media_image1.png
    Greyscale

editing the first virtual image with a replacement image from the set of virtual images and inserting it with the same position or path overlaid thereon thereby creating a second virtual image; Schall illustrates in fig. 2 the first virtual image and in fig. 3 illustrates the set of virtual images overlaid on the first image that creates the second image.  
editing the second virtual image by adding at least one design element selected from the at least one set of design elements thereto using a visual representation of the position or path as a geographic reference, wherein the second virtual image defines a three-dimensional image (Schall’s fig. 3 illustrates a 3D image, also see figs. 5-8); and
 displaying the three-dimensional image with a visual representation of the position or path overlaid thereon thereby creating an augmented three-dimensional image (Schall’s fig. 3 illustrates a 3D image, also see figs. 5-8).


Claim 15 is rejected with similar reasons as set forth in claim 1, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613